PER CURIAM:*
Appointed counsel for Ryan D. Roberson has filed a motion to withdraw and an accompanying brief as required by Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Roberson has not filed a response.
Our independent review of counsel’s brief and the record discloses no nonfrivolous issues for appeal. We note, however, that the bill of information charged Roberson with conspiracy to distribute cocaine base but the judgment states the offense as conspiracy to possess with intent to distribute cocaine base.
Accordingly, Roberson’s conviction and sentence are AFFIRMED, but the matter is REMANDED TO THE DISTRICT COURT for correction of the clerical error pursuant to Fed. R.Crim. P. 36. Counsel’s motion to withdraw is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.